Title: To James Madison from William Jones, 25 May 1814
From: Jones, William
To: Madison, James


        
          Dear sir
          Navy Department May 25. 1814
        
        The enclosed are copies of the last received from Com. Chauncey. I regret to find that the enemy raised the schooner which had been sunk with the guns and stores onboard and that we have lost seven guns instead of two as I had supposed.
        Except the heavy guns the loss is unimportant as the entire upper deck battery of the President Frigate consisting of 42 ? carronades were sometime since forwarded from New york by my order to provide against any casualty and insure a surplus. These will form an excellent substitute for those that were lost.
        Every precaution has been employed and every possible exertion used by this Department and those under its direction to get the heavy stores on with dispatch and safety. The difficulties have been almost insurmountable and it is painful to reflect that a point so important and which of necessity our heavy stores must pass, or be greatly delayed, should have been left to the defense of a handful of brave men in an old mouldering fortification.
        It is consoling however to reflect upon the judicious and gallant conduct of this little band and the severe chastisement they inflicted upon the enemy.
        Last year our plans were marr’d by the defenseless state in which Sacketts Harbour was left in the absence of the fleet and consequent destruction of our stores and now we are again delayed by the defenseless stat⟨e⟩ of Oswego and the disaster consequent thereon.
        I have thought that military and naval cooperati⟨on⟩ should be reciprocal and that if command of th⟨e⟩ Lake is paramount to every other

consideration that protection to the Stores during their transit, without which that command cannot be attained, would have been considered as the first military object. The defenseless state of Oswego has long since been a subject of remark and of apprehension. We shall probably learn to day the object if not the result of the subsequent expedition of the enemys squadron, which Com Chauncey says was steering toward Oswego or Gennessee river.
        I have some apprehension that his object may be to push forward to Oswego falls in order to meet and destroy our stores in which should he succeed the consequence would be disastrous indeed.
        The squadron of the enemy is very formidable—is said to be exceedingly well officered and manned, and his means of increasing his force infinitely transcend ours. His ordnance and naval stores, and equipments, are all prepared to any required extent, and the transportation by water easy expeditious and uninterrupted along the whole line of the St Laurence to Kingston, and as to seamen he has only to transfer the crews of any given number of his Superfluous ships.
        Our means are comparatively narrow, and our transportation difficult, distant, tedious, and expensive, in the highest degree. In weight it has exceeded 1500, tons this Season along a line from Baltimore Philada. and New York to Sacketts Harbour.
        The transportation alone will amount to $200,000. We have stripped our Atlantic ships of their crews and in so doing I fear have exposed them to destruction by the enemy particular near New London unless our military defence shall protect them. All the men that could be recruited with the encreased pay and bounty for the Lake service have been and unless we strip the few remaining ships of their crews or the flotillas and leave our harbours exposed our physical means are nearly exhausted. Should the hostile Squadrons meet, the contest will be bloody and probably decisive of the fate of one or the other. Whether vanquished or victor we are sure to gain honor.
        Have we an adequate object in that quarter for all this hazard and expenditure of blood & treasure?
        I do not understand that we are prepared for or have any view to offensive military operations. The enemy is perfectly secure at Kingston and I suspect equally so on the niagara frontier.
        Then is it exclusively a naval contest and if we fight at all it will be on unequal terms for the enemy secure in Kingston will choose his time circumstances and force. Not so in the ocean where twenty of his ships cannot check the depredations of one of our ships or prevent the capture of his single ships. Is it for the defence of that frontier? Then is one fourth of our naval force employed for the defence of a wilderness, while our Atlantic frontier—our flourishing Cities, towns & villages, cultivated farms, rising

manufactories, public works & edifices; are deprived of the services and protection of this valuable body of men, the loss of whom by any casualty would be to the nation a deep calamity.
        Judgeing of the reported increased preparations of the enemy, by the great exertions he has recently made and the importance attached to the possession of Ontario he is now pursuing his true policy, which appears to me to be, to tempt us to follow his example and thus free him from trouble on the ocean and expose our Atlantic frontier to his depredations.
        Feeling the force of these reflections (whether they are really entitled to weight or not) duty induced me to exhibit them to your view, and you will receive them for what they are worth. Do not imagine Sir that these observations are excited by undue apprehension or any indisposition to pursue the original plan of operations, so long as the circumstances and views which gave rise to it, shall continue the same but they appear to me to have entirely changed with the aspect of our military affairs and that the war in that quarter is and must from necessity be purely defensive. Not the slightest relaxation has taken or shall take place in this Department—all that could or can be done has and shall be done.
        The upper Lakes we have and can maintain at a moderate expense of men and treasure so long as we keep the military command of the passage between Erie and Huron, but if that should be lost we shall lose the command of Huron and Michigan unless a military and naval post is created at the head of Lake Michigan (which appears to me extremely important) with which we could keep the command of both lakes although the co⟨mmu⟩nication should be cut off. With sincere regard I am your obedt Servt
        
          W. Jones
        
        
          I had written this before I saw the National Intelligencer of this day which states from the Albany Register that the British were again at Oswego.
        
      